IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00372-CV

                     EX PARTE MILTON LEE GARDNER


                           From the 77th District Court
                            Limestone County, Texas
                            Trial Court No. J-291-A-1


                                       ORDER


      Appellant’s motion to abate this appeal, filed on December 4, 2015, is denied. See

Ex parte Valle, 104 S.W.3d 888 (Tex. Crim. App. 2003).




                                         PER CURIAM



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed December 17, 2015